
	

114 HRES 221 IH: Expressing support for designation of April 2015 as “National Stress Awareness Month”.
U.S. House of Representatives
2015-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 221
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2015
			Mr. Cárdenas (for himself, Mr. Ryan of Ohio, Mr. Ted Lieu of California, Mr. Rangel, Ms. Matsui, Mrs. Napolitano, Mr. Lewis, Mr. Payne, Mr. Hastings, Mr. Cuellar, Mr. Ruiz, Mr. Vela, Mr. Becerra, Mr. Vargas, Ms. Bass, Ms. Michelle Lujan Grisham of New Mexico, Ms. Gabbard, Mr. Peters, Ms. Schakowsky, Ms. Lee, Mr. Farr, Mr. Deutch, Ms. Castor of Florida, Mrs. Capps, Mr. Bera, Ms. DelBene, Mr. Veasey, Mr. Gutiérrez, Mr. Honda, Mr. Walz, Mr. Murphy of Florida, Mr. Swalwell of California, Mr. Aguilar, Mr. Sean Patrick Maloney of New York, Mr. Lowenthal, Mr. Kennedy, Ms. Lofgren, Ms. Kuster, Mr. Loebsack, Mrs. Torres, and Ms. Clarke of New York) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designation of April 2015 as National Stress Awareness Month.
	
	
 Whereas the Department of Health and Human Services, National Institutes of Health, National Institute of Mental Health, and Health Resource Network have declared the month of April 2015 as National Stress Awareness Month;
 Whereas three-fourths of employees believe the worker has more on-the-job stress than a generation ago;
 Whereas stress can be brought about by a sudden negative change such as losing a job, divorce, illness, or traumatic event in which one may be seriously hurt or in danger of being killed;
 Whereas the Secretary of Veterans Affairs reports that of veterans who served in Operation Enduring Freedom, Operation Iraqi Freedom, and Operation New Dawn who are receiving health care from the Department of Veterans Affairs, more than 570,000 have received a diagnosis for at least 1 mental health disorder;
 Whereas a recent survey by the Cooperative Institutional Research Program at UCLA, found that incoming students in 2014 possessed the lowest self-rated emotional health in 49 years since the survey began;
 Whereas the physical effects of stress can start out as a simple headache or digestive problem, evidence gathered by the Centers for Disease Control and Prevention finds that it can escalate to serious cardiovascular disease and musculoskeletal disorders;
 Whereas research shows that long-term exposure to stress creates an imbalance in grey and white matter in the brain, leading to decreased cognitive function;
 Whereas among workers who report higher levels of stress, on average they miss 20 days of work and necessitate 50-percent higher health care costs compared with other workers;
 Whereas separate studies done through UCLA and the Alzheimer’s Research and Prevention Foundation, and the University of Oregon have showed that 12 minutes a day of meditation can have strong positive effects on reducing stress and lowering cortisol levels that affect memory function;
 Whereas a survey done by the American Psychological Association found that more than half of people say it is very important to manage stress yet less than 37 percent proactively attempt to manage it through eating healthy or being physically active;
 Whereas eating a healthy, well-balanced diet can help reduce stress and benefit both one’s personal environment and the broader global environment;
 Whereas it is important to take time for oneself through exercise, meditation, and proper rest, in order to reduce stress; and
 Whereas the month of April 2015 has been declared as National Stress Awareness Month by numerous groups: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of National Stress Awareness Month; (2)supports the goals and ideas of National Stress Awareness Month;
 (3)honors and recognizes the efforts made by the Department of Health and Human Services to educate people in the United States about the causes, symptoms, and treatment of stress; and
 (4)encourages the people of the United States to observe National Stress Awareness Month by taking the opportunity to learn about and implement positive stress reduction methods.  